In an action to recover damages for personal and property injuries, defendant appeals from an order of the Supreme Court, Queens County, dated February 26, 1968, which granted plaintiff’s motion for summary judgment and directed an assessment of damages. Order reversed, on the law, with $10 costs and disbursements, and motion denied. No questions of fact were considered. Upon the facts set forth in the record, triable issues exists as to defendant’s negligence and plaintiff’s freedom from contributory negligence. Christ, Acting P. J., Brennan, Rabin, Munder and Martuscello, JJ., concur.